In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of respondent Lee Fisher’s motion to dismiss; respondent Lee Fisher’s motion to quash subpoena or, in the alternative, motion to stay discovery of James Conrad, Director of the Ohio Department of Administrative Services; and the motion to intervene by William Cargile,
IT IS ORDERED by the court that the motion to dismiss be, and hereby is, denied, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court that the stay of discovery granted on December 12, 1994, be and hereby is, lifted; the motion to quash subpoena served upon James Conrad be, and hereby is, denied; and discovery shall proceed, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court that the motion for leave to intervene by William Cargile be, and hereby is, granted, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, consolidated with Supreme Court case No. 94-2407, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, effective January 18, 1995, that an alternative writ be granted, and the following schedule is set for the presentation of evidence and filing of briefs pursuant to S.CtPrae.R. X:
The parties shall file any evidence they intend to present on or before February 7, 1995, unless, upon good cause shown, the time is extended by the court; relators shall file their brief within ten days of the filing of evidence; respondents shall file their brief within twenty days after the filing of relators’ brief; and relators may file a reply brief within five days after the filing of respondents’ brief.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, effective January 18, 1995, that the proceedings in the case, DLZ Corporation et al. v. Ohio Department of Administrative Services, App. Nos. 94APE08-1181 through 1186, be and hereby are, stayed pending further order of this court.
Cook, J., dissents.